DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: A brief description of the drawings is required.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collias et al. (7,316,323) as evidenced by Mitchell et al. (2003/0217967).
Collias et al. ‘323 teach fluid filter blocks that include aggregated particles of mesoporous activated carbon.  The particles have a median particle size of less than 50 microns, a span of less than 1.8, and include micropores, mesopores, and macropores (see col. 2, line 62 to col. 3, line 3, col. 5, line 35 to col. 6, line 21).  The particles can be those described in U.S. Application No. 10/464,209 (published as 2003/0217967), which discloses particles with a BET specific surface area of 100-2000 m2/g, a total pore volume of 0.8-2 mL/g, and a sum of macropore and mesopore volumes between 0.4-1.5 .
Claim(s) 5, 6, 9, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (2002/0025290 A1).
Chang ‘290 teaches carbon molecular sieves comprising particles that are aggregated into a honeycomb monolith for carbon dioxide adsorption.  The activated carbon particles are formed from PVDC precursor particles that are ground to achieve a narrow particle diameter distribution of 4-100 microns, followed by aggregation and shaping into pellets under pressure, and pyrolysis in a furnace under inert gas and a temperature profile that anticipates instant claim 13 (see paragraphs 23, 24, 36-39, 41, 60-62, 64-75).  One skilled in the art will understand that the honeycomb aggregate will inherently have macropores.  A span of at most 2 is not disclosed, however particles from the sample can hypothetically be selected having a uniform or narrowly distributed particle diameter that will have a small span value (in other words, two or more particles will exist that have the same diameter and low span value).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘290.
Chang ‘290 discloses all of the limitations of the claim except that a preferred shaping pressure is used.  Absent a proper showing of criticality or unexpected results, the molding (pelletizing) pressure used is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art based on the pressure required to force the material through an extrusion mold or to fill a shaped mold, and a provide optimal interparticle spacing for mass transfer to occur.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collias et al. ‘323 as evidenced by Mitchell et al. ‘967, in view of Chang ‘290.
Collias et al. ‘323 as evidence by Mitchell et al. ‘967 disclose all of the limitations of the claims except that the monolith is a honeycomb and has a preferred macropore volume, BET surface area, and is also used for carbon dioxide adsorption.  Chang ‘290 discloses a porous carbon honeycomb for use in carbon dioxide adsorption.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the monolith of Collias et al. ‘323 by using a honeycomb structure in order to provide channels for a lowered pressure loss with increased contact between adsorbent particles and a target molecule, and to use the monolith for carbon dioxide adsorption because it is a known other use for shaped activated carbon adsorbent structures.  Regarding the macropore volume and BET surface area, it is submitted that these are considered to be values that would have been routinely optimized by one having ordinary skill in the art in order to provide a sufficient volume of large pores for transfer of a target molecule to the smaller adsorption pores in the sorbent, and also a sufficiently large surface area for increased adsorption sites within the sorbent.

Allowable Subject Matter
Claims 4, 7, 8, 10 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent and polymer particle preparation processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl